I am not able to agree with the decision in so far as it sustains the denial of *Page 173 
the motion to set the verdict aside. The verdict can be upheld only upon the basis of the testimony of the deceased's own physician and lay witnesses. The policy was issued on October 4th. The deceased consulted his physician on October 7th or at latest October 8th, and told him he had had a slight hemorrhage the night before, that is, two or at most three days after the policy was issued. The physician, when asked as to the onset of the disease with reference to the date of the hemorrhage, said it probably had existed "a few days" before; and later he testified: "Probably he became infected with this [disease] a few days before the manifestation of the symptoms." It does not seem to me that this testimony affords a reasonable basis for a conclusion by the jury that the disease had not existed three days before the hemorrhage. The evidence of the lay witnesses adds nothing, because it merely goes to the fact that, as far as they knew, he had manifested no symptoms of the disease before the hemorrhage. That, in view of the physician's testimony I have quoted, could not be taken to mean that he did not have it "a few days" before that occurrence, when it did manifest itself.